Citation Nr: 0111706	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-08 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a right heel 
disorder.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from August 1957 to August 
1959.  His claim comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a December 1999 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO denied the veteran's service 
connection claims on the basis that the veteran had not 
presented well-grounded claims.  However, because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for adjudication of the veteran's claim on 
the merits as well as for compliance with the notice and duty 
to assist provisions contained in the new law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.  

Further, in an effort to assist the RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  In this regard, the 
Board notes that the veteran's service medical records appear 
to be unavailable.  The RO apparently followed all procedures 
to obtain service medical records including filing a NA Form 
13055 sent to the NPRC in February 1999.  In November 1999, 
the RO made an administrative determination that the service 
medical records were unavailable.  It was noted that the VA 
followed all procedures and documented all efforts to obtain 
the records.  It was determined that further attempts would 
be futile and that the records were ultimately not available.  
Under such circumstances, the VA has a heightened duty to 
search for information from alternative sources.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 
3 Vet. App. 543, 548 (1992).  By VA letter dated in October 
1998, the RO informed the veteran of alternate sources of 
information in the event the service medical records could 
not be obtained.  In the veteran's April 2000 substantive 
appeal, the veteran reported that he had received a 
"military related" examination at Bellevue Hospital in New 
York in 1961 or 1962.  Since the veteran's service medical 
records appear to be unavailable, the RO should attempt to 
obtain these or other medical records, particularly those 
created at a point in time close to the veteran's discharge 
from service.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should request that the veteran 
provide information as to all health care 
providers who have treated him for his 
right knee and right heel disabilities 
since service.  The RO should then, with 
the veteran's assistance, obtain such 
records.  The RO should also make a 
specific request for medical records of 
the veteran from Bellevue Hospital  in New 
York, New York dated in either 1961 or 
1962.  If such records are unavailable, 
that fact should be documented in the 
claims folder and the veteran should be so 
notified.   

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to afford the veteran due 
process of law and to provide for additional development of 
evidence.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time.  The veteran is free to submit any additional evidence 
he desires to have considered in connection with the present 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

 

